Citation Nr: 1146322	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for alopecia.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial compensable rating for a scar to the scalp. 

4.  Entitlement to an initial compensable rating for a left elbow spur.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right hip.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for heart arrhythmia, claimed as an abnormal EKG.

8.  Entitlement to service connection for a liver disorder, claimed as an abnormal liver function test.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2004.  

This matter is on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As a procedural matter, the Board notes that the claims file includes a number of treatment records and examinations that were incorporated in the claims file since the most recent statement of the case addressing the issues on appeal.  Moreover, the Veteran has not waived RO consideration of this evidence prior to Board adjudication.  

However, after reviewing this evidence, the Board concludes that none of this evidence is pertinent to the issues on appeal and the Veteran is not prejudiced by adjudication of the claims.  For example, the evidence now includes stressor statements and a report from the Joint Services Records and Research Center (JSRRC) regarding corroboration of the reported stressors, as well as a December 2009 statement by a psychiatrist who diagnosed the Veteran with posttraumatic stress disorder (PTSD).  The evidence also includes evidence related to a claim for entitlement to service connection for sleep apnea and claims for increased ratings for left knee and low back disabilities.  However, as none of those issues are being considered in this appeal, these records are not pertinent.  

The Board does note that the October 2009 VA examination did measure ranges of motion in the Veteran's right hip, although the examiner was not asked to provide such information.  Nevertheless, the measured ranges of motion in October 2009 were the same as those in the previous examination in November 2006.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issues of entitlement to service connection for hypertension, a liver disorder, claimed as an elevated liver function test, and a heart disorder, claimed as an abnormal EKG, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's alopecia has been characterized by loss of patches of hair on his scalp, accompanied by some irritation; alopecia with scarring or loss of all body hair has not been shown. 

2.  The Veteran's GERD has been characterized by complaints of heartburn, regurgitation and dysphagia; substernal arm or shoulder pain productive of considerable impairment of health has not been shown.  

3.  The scar on the Veteran's scalp is less than 1 square centimeter in area, and examination did not reveal that the scar was adherent to the underlying tissue, of abnormal contour, unstable or painful upon examination.  

4.  The Veteran's left elbow has been characterized by pain upon motion in any direction, X-ray evidence indicated the presence of an osteophyte and some limitations in range of motion were noted upon examination; favorable ankylosis between 90 and 70 degrees, flexion limited to 90 degrees or extension limited to 75 degrees has not been shown.  

5.  The Veteran's right hip has been characterized by pain upon motion and some stiffness; favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction, limitation of flexion to 30 degrees, or limitation of abduction with motion lost beyond 10 degrees has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for alopecia have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118 Diagnostic Codes (DC) 7830, 7831 (2011).

2. The criteria for an initial 10 percent rating, but no more, for GERD have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DCs 7399-7346 (2011).

3. The criteria for an initial compensable rating for a scar to the scalp have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DC 7800, 7803, 7804 (pre-amended 2008).

4.  The criteria for an initial 10 percent rating, but no more, for a bone spur in the left elbow have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5205, 5206, 5207 (2011).

5.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis in the hip have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5250, 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted private treatment records, as well as statements from fellow servicemen.  

Next, VA examinations with respect to the relevant issues on appeal were obtained in February 2005 and November 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that these examinations are adequate for adjudication purposes.  Specifically, each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disabilities.  

Regarding these examinations, the Board recognizes the arguments by the Veteran's representative in October 2011 that the VA examinations related to the Veteran's alopecia and scar ratings were inadequate, because (1) neither VA examiner's report "included the color photographs required by Diagnostic Code 7805," and (2) neither VA examiner "discussed the presence or lack of body hair as is required for evaluation under Diagnostic Code 7831."   However, both arguments are without merit.

As to the first argument, the representative is actually referring to Note 3 of 38 C.F.R. § 4.118, DC 7800, which simply states: "Take into consideration unretouched color photographs when evaluating under these criteria."  However, while this note indicates that submissions of color photographs may be used in the adjudication of skin disorder claims, it is not a requirement.  Indeed, the use of color photographs have been contemplated by the 38 C.F.R. § 4.118 for many years.  However, it has been described as above only since 2002.  Prior to that time, DC 7800 allowed for an increased rating based solely on discoloration and color contrast.  In such cases the "most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several retouched photographs." 38 C.F.R. § 4.118, DC 7800 (preamended 2001) (emphasis added).  

When DC 7800 was amended in 2002, the rating criteria were restructured into its current form.  However, nothing in either the VA notice and comment or publication of the amended rule indicated the intent to require the submission of photographs.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  Therefore, absent VA's stated intent in the 2002 amendment that photographs are required, the Board concludes that the submission of photographs remains an option, rather than a requirement.  In any event, the representative has not argued, and the evidence does not indicate, how the submission of photographs would aid the Veteran's claim.  

Next, regarding the representative's argument that the VA examiners failure to discuss the "presence or lack of body hair," the Board notes that the February 2002 VA examination reflects that the Veteran's alopecia "involved areas that were exposed to the sun."  This statement is sufficient to consider the amount of hair loss on the Veteran's body.  

Moreover, a reasonable interpretation of the phrase "loss of all body hair" as stated in DC 7830 includes scalp and facial hair.  To interpret DC 7830 otherwise would allow for a claimant rated under DC 7830 to be both compensable and noncompensable at the same time.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011) (noting the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result.").  In this case, as is explained below, the Veteran has hair on his scalp.  Thus, the question of whether he has "loss of all body hair" is never reached.  

Finally, recognition is given to the fact that the Veteran's last VA examination of his claimed disabilities is now over five years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent VA examinations in November 2006.  Therefore, the representative's arguments notwithstanding, the Board finds that these VA examinations are adequate for rating purposes.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In a September 2005, the Veteran was granted service connection for, among other disorders, alopecia, GERD, a scar on the scalp, a left elbow spur, and arthritis of the right hip.  In September 2006, he submitted a notice of disagreement to the assigned ratings for these disabilities, and the appeal to the Board was perfected in May 2008.  

Alopecia

The Veteran currently has a noncompensable rating for alopecia under 38 C.F.R. § 4.118, DC 7831.  Under the applicable diagnostic codes, a compensable rating is warranted when the evidence shows:
* scarring alopecia affecting 20 to 40 percent of the scalp (10 percent under DC 8730); or
* alopecia areata with loss of all body hair (10 percent under DC 7831).  
See 38 C.F.R. § 4.118.    

In this case, the evidence does not show that a compensable rating is warranted.  First, the evidence does not indicate that the Veteran has exhibited symptoms of scarring alopecia.  Specifically, a VA examination of the skin in February 2005 did not indicate scarring covering 20 to 40 percent of the scalp.  In fact, the only observed scarring on the scalp was a post-excision scar that was less than one square centimeter in area, which is not related to his alopecia.  The only symptoms complained of by the Veteran with respect to his alopecia were limited to itching and shedding.  

Similarly, at a second VA examination in November 2006, the Veteran stated that he had been treated with hydrocortisone for more than 6 weeks in the past 12 months.  Scarring of the scalp has not been observed.  Therefore, an increased rating is not warranted on this basis.  

The evidence also fails to indicate loss of the all body hair.  The contrary is shown.  Indeed, at his VA examination in February 2005, he described the alopecia on his scalp as "patchy," which required that he shave his head in order to conceal it.  These statements are corroborated by pictures from December 2006 indicating that the majority of his scalp is still covered with hair.  The evidence simply does not indicate that he has even lost all the hair on his scalp.  Therefore, an increased rating is not warranted on the basis of total hair loss. 

Thus, given that the clinical evidence does not indicate scarring to the scalp that is related to alopecia, and given that loss of all body hair has not been shown, an initial compensable rating for alopecia is not warranted.  

GERD

The Veteran is currently rated at 0 percent for GERD under 38 C.F.R. § 4.114, DC 7346 (2011).  As an initial matter, the Board notes that when a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).  In that respect, although the Veteran's diagnosed disorder has been for GERD, it is analogous to hiatal hernia, and evaluation under DC 7346 is appropriate.

Under this diagnostic code, in order to warrant a compensable rating, the evidence must show two of the following symptoms: dysphagia, pyrosis or regurgitation with substernal arm or shoulder pain productive of impairment of health, but to a less severe degree than that required for a 30 percent rating (10 percent under DC 7346).  

Based on these criteria, the Board determines that a 10 percent rating is warranted.  Specifically, at his February 2005 VA examination, the examiner specifically noted that the Veteran "has dysphagia, heartburn and reflux and regurgitation of stomach contents" occurring as often as 3-4 times per week.  Moreover, at a VA examination in November 2006, the examiner again noted that the Veteran was experiencing heartburn, reflux and regurgitation of the stomach.  Therefore, based on the observations of the VA examiners, the Board determines that a 10 percent rating is for application.  

Next, the Board has also considered whether a rating in excess of 10 percent is warranted for the Veteran's GERD.  In order to warrant a rating in excess of 10 percent, the evidence must show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health (30 percent under DC 7346), or symptom of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health (60 percent under DC 7346).

In this case, a rating in excess of 10 percent is not warranted for the Veteran's GERD.  As was noted above, the Veteran exhibited symptoms of dysphagia, heartburn, reflux and regurgitation at both of his VA examinations in February 2005 and November 2006.  However, it does not appear that these symptoms have resulted in substernal arm or shoulder pain productive of considerable impairment of health, nor has there been any evidence of material weight loss, hematemesis, melena, or anemia.  

Specifically, at his VA examination in February 2005, the examiner noted that the disability did not affect the Veteran's body weight, nor was there any functional impairment or any lost time from work.  Similarly, at a VA examination in November 2006, the examiner again noted that the Veteran's symptoms did not affect his body weight and, even though some flare-ups are significant, he was still able to work through them.  Additionally, an outpatient treatment note in August 2006 noted his history of GERD symptoms, but also noted that he had not tried any prescription treatment for this disorder.  

Therefore, given the Veteran's symptoms of epigastric distress with dysphagia, heartburn and regurgitation, a 10 percent rating is warranted.  However, as the symptoms of epigastric distress do not appear to be productive of considerable impairment of his health, a rating in excess of 10 percent is not warranted.  

Scars

The Veteran is service-connected for a scar on the left side of his scalp resulting from a cystectomy with a noncompensable rating.  As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008). 

It should be noted that a veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review. In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008

In this case, the most recent rating decision on this issue was the statement of the case issued in March 2008, which precedes the effective date of the revised criteria.  Thus, only the pre-amended regulations were considered.  As this claim was received by VA prior to October 23, 2008, the amended criteria are not applicable and are not considered.  

Therefore, under the pre-amended regulations, a compensable rating for a scar to the scalp is warranted when the scar: 
* causes disfigurement of the head, face or neck with one characteristic of disfigurement (10 percent under DC 7800); 
* is superficial but unstable (i.e. there is frequent loss of covering of skin) (10 percent under DC 7803); or 
* is superficial but painful upon examination (10 percent under DC 7804). 
See 38 C.F.R. § 4.118 (pre-amended 2008).

Additionally, separate ratings are possible if the Veteran's scar is characterized by both instability and pain upon examination.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In the pre-amended regulations, DC 7800, Note 1, lists the eight characteristics of disfigurement as: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmentation in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

In this case, the Board determines that 10 percent rating is not warranted based on disfigurement of the face prior to or since the amendment of 38 C.F.R. § 4.118, as none of the eight characteristics of disfigurement have been shown.  Specifically, at a VA examination in February 2005 the Veteran's scar was observed to be only .4 by .3 centimeters, or only .12 square centimeters.  At a second VA examination in November 2006, his scar was measured to be only .25 by .5 cm, or only .125 square centimeters in size.  Accordingly, it is too small to be considered disfiguring under by virtue of its size, nor can issues such as skin texture, pigmentation, soft tissue or indurated skin be considered, since it is far less than 39 sq. cm in size.

Moreover, at those same VA examinations, the examiners noted no adherence to underlying tissue, nor was there an there any noted elevation or depression of the scar, as no abnormal texture was observed.  Therefore, as none of the characteristics of disfigurement have been shown throughout the course of the appeal, a compensable rating is not warranted on this basis under the pre-amended regulations.

The evidence also does not indicate that the Veteran's scar is either unstable or painful upon examination.  Specifically, at his February 2005 VA examination, the examiner specifically noted that there was no tenderness, ulceration, adherence, instability, keloid formation, hypopigmentation or limitation of motion.  Similarly, at a second VA examination in November 2006, the examiner again noted no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, edema, keloid formation or hypopigmentation.  Given these observations, the Board concludes that a compensable rating is not warranted on these bases.  

Therefore, as none of the characteristics of disfigurement have been shown, and as the Veterans scar does not appear to be either unstable or painful upon examination, a compensable rating is not warranted.  

Left Elbow Spur

The Veteran is service-connected for what was characterized at his February 2005 VA examination as a "mild bony spur," or osteophyte, in the left elbow with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5015 (addressing benign "new growths" of bone).  Under VA regulations, disorders categorized under this diagnostic code are to be rated based on limitation of the affected part (DC 5205-5208).  Here, the evidence indicates that the Veteran is right handed, and the disability is to the minor joint.  

The Board notes at the outset that a 10 percent rating is warranted under DC 5003.  Under this diagnostic code, a compensable rating is for application where arthritis may be established by X-ray evidence in any major joint or group of minor joints and where there is limitation of motion to a noncompensable level.  This 10 percent rating is to be combined with, and not added to, any compensable rating based on limitation of motion.  

Here, an X-ray taken during the Veteran's February 2005 VA examination revealed the presence of a "bony spur" on he left elbow.  According to the VA Adjudication Procedures Manual (M21-1MR), the formation of osteophytes is a diagnostic symptom of degenerative arthritis.  M21-1MR, Part III.14.4.A.5.b (2011).  Moreover, as is explained in greater detail below, a limitation of flexion was observed, albeit to a noncompensable level.  Therefore, as the Veteran's left elbow has been characterized by X-ray evidence of arthritis with limitation of motion to at least a noncompensable level, a 10 percent rating is warranted under DC 5003.  

Next, the Board considers whether a rating in excess of 10 percent is warranted based on the evidence of record.  In order to warrant a rating in excess of 10 percent for a left elbow disability (his minor joint), the evidence must show:
* Favorable ankylosis of the elbow at an angle between 90 and 70 degrees (30 percent under DC 5205); 
* Flexion limited to 90 degrees (20 percent under DC 5206);
* Extension limited to 75 degrees (20 percent under DC 5207);
Also, if limitation of both flexion (100 degrees) and extension (45 degrees) are shown to a compensable level, a 20 percent rating is for application under DC 5208.  38 C.F.R. § 4.71a.  

For purposes of rating under DC 5208, flexion and extension to a compensable level is represented by 100 degrees of forearm flexion and 45 degrees of forearm extension.  See 38 C.F.R. § 4.71a, DCs 5206 and 5207.  By comparison, the normal ranges of motion of the elbow are 145 degrees of flexion and 0 degrees of extension.  See 38 C.F.R. § 4.71, Plate I (2011).  

Here, the Board first determines that a compensable rating based on limitation of motion is not warranted under DC 5206 or 5207.  Specifically, at his VA examination in February 2005, the Veteran complained of constant pain and stiffness with any type of lifting.  The examiner also noted that pain was the primary functional impairment when lifting items.  

However, upon examination, the Veteran exhibited 132 degrees of flexion and 0 degrees of extension.  Moreover, the examiner did not observe any additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  In relying on the findings at the February 2005 VA examination, the Board notes that the examiner did not specifically list degrees of flexion and extension where pain occurs.  However, the examiner did note degrees at which pain began while measuring other joints.  Therefore, the Board concludes that the examiner must have properly observed the point in range of motion where pain began, but merely found that there was no additional limitation of motion in the left elbow from such pain.  

Consequently, as flexion limited to 100 degrees or extension limited to 45 degrees have not been shown, an increased rating is not warranted on these bases.  Moreover, a rating based on ankylosis is also not warranted as the Veteran has exhibited a measurable, albeit limited, range of motion.  Additionally, the evidence does not indicate that limitation to a compensable level has been shown for both flexion and extension.  

Therefore, given the X-ray evidence of an osteophyte in the left elbow and flexion that is limited to a noncompensable level, the Board concludes that a 10 percent rating, but no more, under DC 5003 is warranted.  

Right Hip

The Veteran currently has a 10 percent rating for arthritis in his right hip under 38 C.F.R. § 4.71a, DC 5252 (addressing limitation of flexion of the thigh).  Accordingly, in order to warrant a rating in excess of 10 percent, the evidence must show: 
* favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction (60 percent under DC 5250);
* limitation of flexion to 30 degrees (20 percent under DC 5252); or
* limitation of abduction with motion lost beyond 10 degrees (20 percent under DC 5253).  
See 38 C.F.R. § 4.71a.  

For purposes here, the normal ranges of motion of the hip include flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  

In this case, an increased rating is not warranted.  Specifically, at his VA examination in February 2005, the Veteran complained of sharp pain when walking or sitting for prolonged periods of time.  Upon examination, his hip within normal limits on general appearance.  Ranges of motion included 120 degrees of flexion, with pain also beginning at 120 degrees, 30 degrees of extension and 45 degrees of abduction.  Range of motion was not further limited by fatigue, lack or endurance or incoordination.  

Next, at a VA examination in November 2006, the Veteran complained that he experiences stiffness, swelling in the joint as well as some giving way.  He reported feeling pain "constantly," that he characterized as "burning" and "sharp," that causes him to limit his physical training and his ability to climb stairs.  However, the ranges of motion in his right hip were normal in every direction.  Specifically, he exhibited 125 degrees of flexion, 30 degrees of extension and 45 degrees of abduction.  Moreover, pain was observed only at the extreme ranges of motion.  

The Board notes that the Veteran underwent a VA examination for his left hip in October 2009.  While that issue is not on appeal, the VA examiner did incidentally note that the range of motion in the Veteran's right hip was substantially normal.  
Moreover, while there is evidence of some limitation of motion, there is no evidence to indicate that the Veteran experiences ankylosis in the joint.  

Therefore, as ankylosis, limitation of flexion to 30 degrees and limitation of abduction to 10 degrees has not been shown, a rating in excess of 10 percent is not warranted based on the clinical evidence.  

With regard to both the Veteran's left elbow and right hip claims, the Board has also considered the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the ratings already assigned.  

As noted above, while the Veteran has complained of pain in both his right hip and left elbow.  However, it does not appear that his complaints of pain have had a significant impact on his ranges of motion.  In fact, the evidence indicates that his pain occurs regardless of range of motion, and is generally more constant in nature.  

The Board emphasizes that the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell, 25 Vet. App. at 32.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is consistently evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Thus, the evidence does not indicate that the pain described by the Veteran is type which was considered applicable under DeLuca.  Put another way, the effect of this symptomatology is contemplated in the currently assigned disability evaluations.

The Board has also considered the Veteran's statements that his disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disability symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's service-connected disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and these appeals are denied.







ORDER

An initial compensable rating for alopecia is denied.

A 10 percent rating, but no more, for GERD is granted, subject to governing criteria applicable to the payment of monetary benefits.

An initial compensable rating for a scar to the scalp is denied. 

A 10 percent rating, but no more, for a left elbow spur is granted, subject to governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for degenerative arthritis of the right hip is denied.


REMAND

As to the remaining claims of entitlement to service connection for an unspecified liver disorder and heart disorder (characterized as an abnormal liver function test and an abnormal EKG), the Board determines that additional development is required prior to adjudication of these claims.  

As an initial matter, the evidence does indicate abnormalities in both his heart EKG and his liver function test.  Specifically, at his VA examination in February 2005, the examiner concluded that the Veteran's EKG was abnormal "with T wave inversion inferior leads in patient with history of isolated systolic hypertension."  The examiner also recommended an echocardiogram to assess the structure of the heart and search for any abnormalities.  

Regarding his liver functioning, at the May 2005 VA examination, the examiner noted an elevated liver function test, but did not elaborate, and recommended a repeat liver panel and hepatitis screen.  An ultrasound of the Veteran's liver in May 2005 indicated some fatty deposits, and laboratory results indicated elevated creatinine levels.  A more recent laboratory analysis indicated the presence of some liver enzymes that were above normal.  

In both cases, however, it is unclear what these abnormal test results actually mean from the standpoint of service connection.  Currently, it appears that these test results are merely indicators of an underlying disorder.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001) (service connection may not be granted based on symptoms alone).  Therefore, a VA examination and opinion is required in order to determine whether an actual disability exists.

Additionally, in both cases, the VA examiner also specifically stated that additional testing should be undertaken in order to resolve the issues.  In such cases, VA must ensure that the examiner has indeed considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, there some additional testing available that may supplement the evidence already of record.  Thus, a new examination is necessary for this reason as well.  

Next, regarding the Veteran's claim for hypertension, this claim has been denied by the RO substantially on the basis of a February 2005 VA examination that did not diagnose hypertension "because there is no pathology to render a diagnosis."  At that time, his diastolic blood pressure readings (taken three times each on three different days) ranged from 70 to 100 mm Hg.  Of the 9 total readings, three were at 90 mm Hg or greater.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater or a systolic pressure of 140 mm Hg or more.  In the case of isolated systolic hypertension, this means that the systolic pressure is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg. See VA Training Letter 00-07 (July 17, 2000), available at http://vbaw.vba.va.gov/bl/21/
publicat/Letters/TrngLtrs.htm#2000 (December 14, 2011). 

However, this VA examination does not adequately address the fact that the Veteran was diagnosed with hypertension while in service at a periodic physical examination in November 2003 based on a measured blood pressure of 144/83 mm Hg.  Moreover, the Board may not, on its own accord, disregard a physician's diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, despite the fact that the VA examiner declined to diagnose hypertension, this does not negate the validity of the in-service diagnosis.  To the contrary, the requirement that a claimant have a current disability for service connection purposes is may be satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication. McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1. Acquire the Veteran's treatment records from the VA Medical Center in Atlanta, Georgia, since September 2010.  If the Veteran has undergone any recent liver or heart-related private treatment, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension, or other heart or liver disorder that may be found present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, to include liver functioning and hepatitis testing, EKGs, echocardiograms, and any other tests deemed necessary by the examiner.  All findings of these tests should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that hypertension, as well as any current cardiovascular or liver disorder, had its onset in, or is otherwise etiologically related to active service.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.

Regarding the Veteran's hypertension claim, if the examiner agrees with the February 2005 VA examiner's conclusion that hypertension is not present, a thorough explanation should be provided as to the validity of the Veteran's in-service diagnosis.
 
All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.

If the examiner is unable to render the requested opinions, without resorting to speculation, the examiner should provide a thorough explanation as to why such an opinion cannot be provided and if there is any unobtained evidence that would help in discussing the above issues. 

3.  After completion of the foregoing, readjudicate the claims on appeal. If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


